                  Case 1:20-cv-03086-JMF Document 31 Filed 08/06/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JACK LONDON SQUARE ASSOCIATES,                             ECF CASE
LLC, a California Limited Liability Company,
                                                           No.: 1:20-cv-03086-JMF
                      Plaintiff,
                                                           DEFAULT JUDGMENT
             v.

ACCESS EQUITY GROUP, LLC, a New York
Limited Liability Company,

                      Defendant.


             This action having been commenced on April 16, 2020 by the filing of the Summons and

Complaint, and Plaintiff Jack London Square Associates, LLC ("Plaintiff") having filed a First

Amended Complaint on April 29, 2020, and a copy of the Summons and First Amended Complaint

having been personally served on the Defendant Access Equity Group, LLC ("Defendant") on

May 4, 2020 by personal delivery to Nancy Doughterty, who is authorized to accept service at the

New York Secretary of State on behalf of Defendant, and a proof of service having been filed on

May 13, 2020 and the Defendant not having answered the First Amended Complaint, and the time

for answering the First Amended Complaint having expired, it is

             ORDERED, ADJUDGED AND DECREED: That the Plaintiff have judgment against

Defendant in the liquidated amount of $250,000, with interest at 9% from the date of dishonor of

the Letter of Credit amounting to $8,691.75, plus costs and disbursements of this action in the
              $775.65
amount of $1,537.30, amounting in all to $260,229.05. $259,467.40.

Dated: New York, New York
           August 5, 2020
         __________________
                                                     Hon. Jesse M. Furman
                                                     U.S. District Court Judge for the Southern District of
                                                     New York
                     Plaintiff's motion for default judgment is granted. The Clerk of Court is
                     directed to terminate ECF No. 24 and to close the case.

68098482v1
